FILED
                            NOT FOR PUBLICATION                             MAY 14 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



OSAWARU AMEN AIDEYAN,                            No. 06-70708

              Petitioner,                        Agency No. A027-578-399

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 12, 2010 **
                              San Francisco, California

Before: HUG, RYMER and McKEOWN, Circuit Judges.

       Osawaru Amen Aideyan, a native and citizen of Nigeria, petitions this court

for review of the decision of the Board of Immigration Appeals (“BIA”) denying

his motion to reopen sua sponte its March 5, 2002 decision, which dismissed

Aideyan’s appeal from the Immigration Judge’s November 12, 1999 decision. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are without jurisdiction to review the BIA’s denial of a motion to reopen sua

sponte under 8 C.F. R. § 3.2(a). Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.

2002); see also Minasyan v. Mukasey, 553 F.3d 1224, 1229 (9th Cir. 2009) (“This

court does not have jurisdiction to review an alien’s claim that the BIA should have

exercised its sua sponte power’ to reopen or reconsider a prior order.”) (internal

quotation marks and alterations omitted).

      PETITION DISMISSED.